Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 26 – 47 are allowable, because prior art does not teach:
(Claim 26) a layer of insulation material between the at least one of the source region and the drain region and the STI region,
wherein the layer of insulation material is distinct from the STI region, and
wherein the layer of insulation material comprises silicon, oxygen and carbon.
(Claim 41) an isolation structure comprising a first portion of insulator material and a second portion of insulator material,
the first portion adjacent the at least one of the source region and the drain region,
the second portion between the at least one of the source region and the drain region and the first portion,
wherein the second portion includes at least one element not included in the first portion, and wherein the second portion comprises silicon, oxygen and carbon.
(Claim 44) an isolation structure comprising a first portion of insulator material and a second portion of insulator material,
the first portion of the isolation structure adjacent the at least one of the source region and the drain region,

wherein the second portion of the isolation structure includes at least one element not included in the first portion of the isolation structure,
wherein the second portion of the isolation structure is on opposing sidewalls of the fin stub, and
wherein the second portion of the isolation structure comprises silicon, oxygen and carbon.
(Claim 47) wherein the body further includes up to 2% tin by atomic percentage, and/or the source region and drain region include up to 2% tin by atomic percentage;
a shallow trench isolation (STI) region adjacent the at least one of the source region and the drain region; and
a layer of insulation material between the at least one of the source region and the drain region and the STI region,
wherein the layer of insulation material is distinct from the STI region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


September 11, 2021